DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 15, 2021 has been entered. Claim 12 has been cancelled. Claims 1-11 and 13-21 remain pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matitsine et al. (U.S. Pub. No. 2015/0091767, hereafter "Matitsine").
Regarding claim 1, Matitsine teaches (Fig. 1A, 1B, 2) an antenna comprising: a housing (40); at least one lens (30) mounted within the housing (40); a first reflector (right 66) and a second reflector (left 66); a first array of radiating elements (first 210) extending forwardly from a front surface (surface of 66) of a planar section of the first reflector (right 66); a second array of radiating elements (second 210) extending forwardly from a front surface (surface of 66) of a planar section of the second reflector (left 66), wherein a first plane comprising the front surface of the planar section of the first reflector (right 66) and a second plane comprising the front surface of the planar section of the second reflector (left 66) intersect at an oblique angle; and a sidelobe suppressor (RF absorber, Par. 69, “In some embodiments, an RF absorber (not shown) can be placed between tray 66 and arrays) configured to reduce first radio frequency (RF) energy emitted by the first array of radiating elements (first 210) and reflected by the second reflector (left 66).
Regarding claim 2
Regarding claim 4, Matitsine teaches the antenna of Claim 2, wherein the second reflector (left 66) comprises an outer wall angled with respect to the planar section of the second reflector (left 66), wherein the RF absorber material covers an inner surface of the outer wall, and wherein the inner surface faces towards the at least one lens (30).

    PNG
    media_image1.png
    491
    549
    media_image1.png
    Greyscale

Regarding claim 5, Matitsine teaches the antenna of Claim 2, wherein the sidelobe suppressor further comprises a RF absorber material (RF absorber, Par. 69, “In some embodiments, an RF absorber (not shown) can be placed between tray 66 and arrays) covering a portion of a front surface of the planar section of the first reflector (right 66), and wherein the front surface of the planar section of the first reflector (right 66) faces towards the lens (30).
Regarding claim 7
Regarding claim 9, Matitsine teaches the antenna of Claim 7, wherein a gap exists between the inner wall (middle 66) and an innermost surface of the RF absorber material (RF absorber, Par. 69) covering the portion of the front surface of the planar section of the second reflector (left 66).

    PNG
    media_image2.png
    491
    549
    media_image2.png
    Greyscale

Regarding claim 13, Matitsine teaches the antenna of Claim 1, wherein a unitary component comprises the first reflector (right 66) and the second reflector (left 66).
Regarding claim 14, Matitsine teaches an antenna comprising: a housing (40); at least one lens (30) mounted within the housing (40); a first reflector (right 66) and a second reflector (left 66); a first array of radiating elements (first 210) extending forwardly from a front surface of a planar section of the first reflector (right 66); a second array of radiating elements (second 210) extending forwardly from a front surface of a planar section of the second reflector (left 66), wherein a first plane comprising the front surface of the planar section of the first reflector (right 66) and a second plane comprising the front surface of the planar section of the second reflector 

    PNG
    media_image3.png
    491
    549
    media_image3.png
    Greyscale

Regarding claim 15, Matitsine teaches the antenna of Claim 14, further comprising an inner wall (middle 66) positioned between the first reflector (right 66) and the second reflector (left 66).
Regarding claim 16, Matitsine teaches the antenna of Claim 15, wherein the first reflector (right 66) comprises an outer wall angled with respect to the planar section of the first reflector (right 66), wherein the second reflector (left 66) comprises an outer wall angled with respect to the planar section of the second reflector (left 66), 
Regarding claim 17, Matitsine teaches the antenna of Claim 16, wherein the RF absorber material (RF absorber, Par. 69) covers a portion of an inner surface of the outer wall of the first reflector (right 66) and covers a portion of an inner surface of the outer wall of the second reflector (left 66), wherein the inner surface of the outer wall of the first reflector (right 66) faces toward the at least one lens (30), and wherein the inner surface of the outer wall of the second reflector (left 66) faces toward the at least one lens (30).
Regarding claim 19, Matitsine teaches the antenna of Claim 15, wherein a portion of the front surface of the planar section of the first reflector (right 66) that is proximate to the inner wall (middle 66) is uncovered by the RF absorber material (RF absorber, Par. 69).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 3, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matitsine et al. (U.S. Pub. No. 2015/0091767, hereinafter "Matitsine") in view of Patenaude et al. (U.S. 6,140,978, hereinafter "Patenaude").
Regarding claim 3, Matitsine teaches the antenna of claim 2.
Matitsine does not teach the antenna of claim 2, wherein the RF absorber material covers at least 70% of a surface area of the front surface of the planar section of the second reflector. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the RF absorber material covers at least 70% of a surface area of the front surface of the planar section of the second reflector as taught by Patenaude in order to electrically decouple the backing structure from the intended RF reflector functionality of the antenna (Patenaude Col. 4, lines 35-43). 
Regarding claim 6, Matitsine teaches the antenna of claim 5.
Matitsine does not teach the antenna of claim 5, wherein the RF absorber material covers at least 70% of a surface area of the front surface of the first reflector.
However, Patenaude teaches (Fig. 9) an antenna wherein the RF absorber material (42) covers at least 70% of a surface area of the front surface of the first reflector (upper surface of 41) (Col. 4, lines 32-56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the RF absorber material covers at least 70% of a surface area of the front surface of the first reflector as taught by Patenaude in order to electrically decouple the backing structure from the intended RF reflector functionality of the antenna (Patenaude Col. 4, lines 35-43).



Regarding claim 8, Matitsine teaches the antenna of claim 7.
Matitsine does not teach the antenna of claim 7, wherein a RF absorber material at least partially covers a surface of the inner wall facing the first array of radiating elements or the second array of radiating elements.
However, Patenaude teaches (Fig. 9) an antenna wherein a RF absorber material (42) at least partially covers a surface of the inner wall (upper surface of 41) facing the first array of radiating elements or the second array of radiating elements (47).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have a RF absorber material at least partially covers a surface of the inner wall facing the first array of radiating elements or the second array of radiating elements as taught by Patenaude in order to electrically decouple the backing structure from the intended RF reflector functionality of the antenna (Patenaude Col. 4, lines 35-43).
Regarding claim 18, Matitsine teaches the antenna of claim 16.
Matitsine does not teach the antenna of claim 16, wherein the front surface of the planar section of the first reflector is completely covered by the RF absorber material along a distance from the inner wall to the outer wall of the first reflector.
However, Patenaude teaches (Fig. 9) an antenna wherein the front surface of the planar section of the first reflector (upper surface of 41) is completely covered by the RF absorber material (42) along a distance from the inner wall to the outer wall of the first reflector (upper surface of 41) (Col. 4, lines 32-56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the front surface of the planar section of the first reflector is completely covered by .
Claims 10-11, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matitsine et al. (U.S. Pub. No. 2015/0091767, hereinafter "Matitsine") in view of Bisiules et al. (U.S. 10,601,120, hereinafter "Bisiules").
Regarding claim 10, Matitsine teaches the antenna of claim 1. 
Matitsine does not teach the antenna of claim 1 wherein the sidelobe suppressor comprises a RF choke positioned between the planar section of the first reflector and the planar section of the second reflector.
However, Bisiules teaches (Figs. 3B, 3C) an antenna wherein the sidelobe suppressor comprises a RF choke (140) positioned between the planar section of the first reflector (a first 130) and the planar section of the second reflector (a second 130).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the sidelobe suppressor comprises a RF choke positioned between the planar section of the first reflector and the planar section of the second reflector as taught by Bisiules in order to improve the structural integrity of the antenna (Bisiules Par. Col. 3, line 65 – Col 4. Line 5). 


Regarding claim 11, Matitsine in view of Bisiules teaches the antenna of claim 10. 
Matitsine does not teach the antenna of claim 10 wherein the RF choke has a length equal to a length of the first array of radiating elements.
However, Bisiules teaches (Figs. 3B, 3C) an antenna wherein the RF choke (140) has a length equal to a length of the first array of radiating elements (150/170).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have the RF choke has a length equal to a length of the first array of radiating elements as taught by Bisiules in order to improve the structural integrity of the antenna (Bisiules Par. Col. 3, line 65 – Col 4. Line 5).
Regarding claim 20, Matitsine teaches an antenna comprising: at least one lens (30) mounted within a housing (40); a first reflector (right 66) and a second reflector (left 66); a first array of radiating elements (first 210) extending forwardly from a front surface of a planar section of the first reflector (right 66); a second array of radiating elements (second 210) extending forwardly from a front surface of a planar section of the second reflector (left 66), wherein a first plane comprising the front surface of the planar section of the first reflector (right 66) and a second plane comprising the front surface of the planar section of the second reflector (left 66) intersect at an oblique angle.
Matitsine does not teach an antenna wherein a radio frequency (RF) choke positioned between the planar section of the first reflector and the planar section of the second reflector; wherein the RF choke is configured to reduce first RF energy emitted by the first array of radiating elements that is directed toward the second reflector and 
However, Bisiules teaches (Figs. 3B, 3C) an antenna wherein a radio frequency (RF) choke (140) positioned between the planar section of a first reflector (a first 130) and a planar section of the second reflector (a second 130); wherein the RF choke (140) is configured to reduce first RF energy emitted by the first array of radiating elements (first 150/170) that is directed toward the second reflector (second 130) and reduce second RF energy emitted by the second array of radiating elements (second 150/170) that is directed toward the first reflector (first 130).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matitsine to have a radio frequency (RF) choke positioned between the planar section of the first reflector and the planar section of the second reflector; wherein the RF choke is configured to reduce first RF energy emitted by the first array of radiating elements that is directed toward the second reflector and reduce second RF energy emitted by the second array of radiating elements that is directed toward the first reflector as taught by Bisiules in order to improve the structural integrity of the antenna (Bisiules Par. Col. 3, line 65 – Col 4. Line 5).
Regarding claim 21, Matitsine in view of Bisiules teaches the antenna of claim 20. 
Matitsine does not teach the antenna of Claim 20, wherein the first reflector, second reflector, and RF choke are formed as a unitary component.
However, Bisiules teaches (Figs. 3B, 3C) an antenna wherein the first reflector (first 130) and RF choke (140) are formed as a unitary component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/Jesus E. Cano/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845